MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                  FILED
regarded as precedent or cited before any                         Jan 17 2017, 7:25 am
court except for the purpose of establishing
                                                                       CLERK
the defense of res judicata, collateral                            Indiana Supreme Court
                                                                      Court of Appeals
estoppel, or the law of the case.                                       and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Mark Small                                                Curtis T. Hill, Jr.
Indianapolis, Indiana                                     Attorney General of Indiana

                                                          Robert J. Henke
                                                          David E. Corey
                                                          Deputy Attorneys General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Termination of the Parent-                         January 17, 2017
Child Relationship of: E.L., S.L.,                        Court of Appeals Case No.
L.L., & I.L., (Minor Children)                            54A01-1609-JT-2158
                                                          Appeal from the Montgomery
    and                                                   Circuit Court
                                                          The Honorable Harry A. Siamas,
J.K. (Mother),                                            Judge
Appellant-Respondent,                                     Trial Court Cause Nos.
                                                          54C01-1602-JT-44
        v.                                                54C01-1602-JT-45
                                                          54C01-1602-JT-46
The Indiana Department of                                 54C01-1602-JT-47
Child Services,
Appellee-Petitioner.



Court of Appeals of Indiana | Memorandum Decision 54A01-1609-JT-2158 | January 17, 2017    Page 1 of 18
      Bradford, Judge.



                                           Case Summary
[1]   Appellant-Respondent J.K. (“Mother”) appeals the juvenile court’s order

      terminating her parental rights to L.L., E.L., I.L., and S.L. (collectively “the

      Children”). On February 27, 2015, Appellee-Petitioner the Department of

      Child Services (“DCS”) filed a petition alleging that the Children were children

      in need of services (“CHINS”). The Children were adjudicated to be CHINS

      on May 7, 2015. Mother was subsequently ordered to participate in certain

      services. Mother, however, failed to consistently do so.


[2]   DCS filed a petition seeking the termination of Mother’s parental rights to the

      Children on January 27, 2016. Following an evidentiary hearing, the juvenile

      court issued an order granting DCS’s petition. On appeal, Mother contends

      that DCS did not provide sufficient evidence to support the termination of her

      parental rights. We affirm.



                             Facts and Procedural History
[3]   Mother and J.L. (“Father”) are the biological parents of L.L., born on May 2,

      2003; E.L., born on January 19, 2006; I.L., born on October 29, 2007; and S.L.,

      born on October 6, 2010.1 DCS initially became involved with the family in




      1
          The Children’s biological father is deceased.

      Court of Appeals of Indiana | Memorandum Decision 54A01-1609-JT-2158 | January 17, 2017   Page 2 of 18
      2006 when the Children were removed from Mother’s care after Mother was

      arrested and tested positive for marijuana and cocaine. This initial case “was

      closed mid to late 2007.” DCS Ex. 1, p. 15. DCS also became involved with

      the family in June of 2013 after Father “passed away due to a heroin overdose.”

      DCS Ex. 1 p. 16. At the time Mother tested positive for methamphetamine.

      This case was subsequently closed after DCS confirmed that Mother had family

      and community support in place.


[4]   DCS again became involved with the family on February 25, 2015, after

      receiving a report which alleged that the Children were the victims of abuse and

      that the family’s home had no electricity, heat, or water. It was also alleged

      that there may have been a methamphetamine lab present in the home. After

      receiving the report, at approximately 9:40 p.m., DCS Family Case Manager

      Itzyana Prieto (“FCM Prieto”) responded to the home with members of the

      Crawfordsville Police Department and the Indiana State Police. Upon arriving

      at the home, the individual who answered the door indicated that Mother was

      not home but that he was watching the Children. The individual allowed FCM

      Prieto and the law enforcement officers to enter the home. Three other adults

      were also present in the home.


[5]   FCM Prieto observed that while the home did have electricity and heat, there

      was no running water in the home. FCM Prieto noted that the home “was

      unfit and unsafe with clutter, lots of trash in the kitchen, piles of feces in the

      toilet and a strong odor coming from the bathroom, and dirty dishes piled in the

      sink.” DCS Ex. 1, p. 11. FCM Prieto observed that the Children were sleeping

      Court of Appeals of Indiana | Memorandum Decision 54A01-1609-JT-2158 | January 17, 2017   Page 3 of 18
      in a single bedroom with two of the children sleeping on the top bunk and the

      other two sleeping on the floor. FCM Prieto noted that the Children “smelled

      of a strong odor of urine.” DCS Ex. 1, p. 11. FCM Prieto and the law

      enforcement officers subsequently discovered what appeared to be an active

      methamphetamine lab in the basement of the home. Given the conditions of

      the home together with the presence of the apparent methamphetamine lab, the

      Children were taken into DCS custody and Mother was placed under arrest.2


[6]   On February 27, 2015, DCS filed petitions alleging that the Children were

      CHINS. On May 6, 2015, the juvenile court adjudicated the Children to be

      CHINS. Following a hearing, the juvenile court issued a dispositional order on

      June 8, 2015, in which it ordered that Mother shall (1) participate in a mental-

      health and substance-abuse intake and follow all of the recommendations, and

      (2) submit to random drug screens. The juvenile court instructed DCS to

      facilitate visitation between Mother and the Children.


[7]   On September 25, 2015, the juvenile court issued an order of participation in

      which it found as follows:

              [Mother] has not participated … fully in services to help her
              reunify with her children. She has not consistently participated
              in home-based case management services to help them establish a
              home and employment. She continues to use illegal substances.




      2
        Mother was subsequently charged with felony drug charges, including manufacturing and
      possession of methamphetamine; felony child neglect charges, and misdemeanor drug
      charges, including possession of paraphernalia and synthetic marijuana.

      Court of Appeals of Indiana | Memorandum Decision 54A01-1609-JT-2158 | January 17, 2017   Page 4 of 18
                She has not participated in substance abuse treatment or engaged
                in the individual therapy.


      DCS Ex. 1, p. 38. In light of these findings, the juvenile court ordered Mother

      to: (1) initiate and participate in a course of individual therapy; (2) attend

      programs related to relapse prevention and any follow-up recommended

      substance-abuse treatment; (3) cooperate with DCS and service providers; (4)

      participate consistently in home-based case work and follow recommendations

      of the home-based case manager; (5) provide drug screens when requested by

      DCS or service providers; (6) participate in supervised visitation on a regular

      basis; (7) refrain from using illegal drugs and prescription medications which

      are not prescribed to her; (8) keep DCS and service providers informed as to her

      on-going criminal case, current address, and contact information; and (9) sign

      any necessary releases.


[8]   Mother gave birth to another child on November 13, 2015. 3 DCS received a

      report that the newborn child “was withdrawing from substances.” Tr. p. 31.

      FCM Prieto met with Mother, who admitted to using heroin. Mother was

      tested for drugs and her drug screen returned positive for both

      methamphetamine and heroin. This newborn child was subsequently

      adjudicated to be a CHINS.




      3
          This child is not involved in the instant termination proceedings.

      Court of Appeals of Indiana | Memorandum Decision 54A01-1609-JT-2158 | January 17, 2017   Page 5 of 18
[9]    On January 11, 2016, Mother was scheduled to appear for a sentencing hearing

       in her criminal case that stemmed from February of 2015. Mother appeared

       about two-and-a-half hours late for this hearing by which time the trial court

       had issued a warrant for her arrest. Mother later testified during the

       termination proceedings before the juvenile court that “[a]fter I got the warrant

       put out I went and got high.” Tr. p. 115. On February 22, 2016, Mother was

       sentenced to a term of five years on house arrest.


[10]   Mother’s participation in services was inconsistent prior to being placed on

       house arrest in February of 2016. Once being placed on house arrest, Mother

       began participating in substance-abuse treatment and parenting classes in

       connection with the newborn child’s CHINS case. Mother has since tested

       clean on her drug screens.4 However, as of the date of the termination hearing,

       DCS had not received any progress reports relating to substance-abuse

       treatment or individual therapy from Mother’s treatment providers.


[11]   Mother acknowledged that she has not visited with the Children since January

       of 2016. The record provides no indication as to why Mother has, apparently,

       not attempted to re-establish visitation with the Children since being released

       from incarceration and placed on house arrest.




       4
         Mother indicated that she understood that she would face prison time if she did not comply
       with the terms of her house arrest, and it is the opinion of DCS that Mother’s house arrest is
       the reason why she has remained sober.

       Court of Appeals of Indiana | Memorandum Decision 54A01-1609-JT-2158 | January 17, 2017   Page 6 of 18
[12]   On February 19, 2016, DCS filed a petition seeking the termination of Mother’s

       parental rights to the Children. The juvenile court conducted a two-day

       evidentiary hearing on DCS’s petition on May 4 and July 13, 2016. The

       juvenile court took the matter under advisement and, on August 26, 2016,

       issued an order terminating Mother’s parental rights to the Children. This

       appeal follows.



                                  Discussion and Decision
[13]   Mother contends that the evidence is insufficient to sustain the termination of

       her parental rights to the Children. The Fourteenth Amendment to the United

       States Constitution protects the traditional right of a parent to establish a home

       and raise her children. Bester v. Lake Cnty. Office of Family & Children, 839
N.E.2d 143, 145 (Ind. 2005). Further, we acknowledge that the parent-child

       relationship is “one of the most valued relationships of our culture.” Id.

       However, although parental rights are of a constitutional dimension, the law

       allows for the termination of those rights when a parent is unable or unwilling

       to meet her responsibility as a parent. In re T.F., 743 N.E.2d 766, 773 (Ind. Ct.

       App. 2001), trans. denied. Therefore, parental rights are not absolute and must

       be subordinated to the children’s interests in determining the appropriate

       disposition of a petition to terminate the parent-child relationship. Id.


[14]   The purpose of terminating parental rights is not to punish the parent but to

       protect the children. Id. Termination of parental rights is proper where the

       children’s emotional and physical development is threatened. Id. The juvenile

       Court of Appeals of Indiana | Memorandum Decision 54A01-1609-JT-2158 | January 17, 2017   Page 7 of 18
       court need not wait until the children are irreversibly harmed such that their

       physical, mental, and social development is permanently impaired before

       terminating the parent-child relationship. Id.


[15]   Mother contends that the evidence presented at the evidentiary hearing was

       insufficient to support the juvenile court’s order terminating her parental rights.

       In reviewing termination proceedings on appeal, this court will not reweigh the

       evidence or assess the credibility of the witnesses. In re Involuntary Termination

       of Parental Rights of S.P.H., 806 N.E.2d 874, 879 (Ind. Ct. App. 2004). We only

       consider the evidence that supports the juvenile court’s decision and reasonable

       inferences drawn therefrom. Id. Where, as here, the juvenile court includes

       findings of fact and conclusions thereon in its order terminating parental rights,

       our standard of review is two-tiered. Id. First, we must determine whether the

       evidence supports the findings, and, second, whether the findings support the

       legal conclusions. Id.


[16]   In deference to the juvenile court’s unique position to assess the evidence, we

       set aside the juvenile court’s findings and judgment terminating a parent-child

       relationship only if they are clearly erroneous. Id. A finding of fact is clearly

       erroneous when there are no facts or inferences drawn therefrom to support it.

       Id. A judgment is clearly erroneous only if the legal conclusions made by the

       juvenile court are not supported by its findings of fact, or the conclusions do not

       support the judgment. Id.




       Court of Appeals of Indiana | Memorandum Decision 54A01-1609-JT-2158 | January 17, 2017   Page 8 of 18
[17]   In order to involuntarily terminate a parent’s parental rights, DCS must

       establish by clear and convincing evidence that:


               (A) one (1) of the following exists:
                              (i) the child has been removed from the parent
                      for at least six (6) months under a dispositional
                      decree;
                              (ii) a court has entered a finding under IC 31-
                      34-21-5.6 that reasonable efforts for family
                      preservation or reunification are not required,
                      including a description of the court’s finding, the date
                      of the finding, and the manner in which the finding
                      was made; or
                              (iii) the child has been removed from the
                      parent and has been under the supervision of a
                      county office of family and children or probation
                      department for at least fifteen (15) months of the
                      most recent twenty-two (22) months, beginning with
                      the date the child is removed from the home as a
                      result of the child being alleged to be a child in need
                      of services or a delinquent child;
               (B) that one (1) of the following is true:
                      (i) There is a reasonable probability that the
                      conditions that resulted in the child’s removal or the
                      reasons for placement outside the home of the
                      parents will not be remedied.
                      (ii) There is a reasonable probability that the
                      continuation of the parent-child relationship poses a
                      threat to the well-being of the child.
                      (iii) The child has, on two (2) separate occasions,
                      been adjudicated a child in need of services;
               (C) termination is in the best interests of the child; and
               (D) there is a satisfactory plan for the care and treatment of the
               child.



       Court of Appeals of Indiana | Memorandum Decision 54A01-1609-JT-2158 | January 17, 2017   Page 9 of 18
       Ind. Code § 31-35-2-4(b)(2). Mother does not dispute that DCS presented

       sufficient evidence to support the first, second, and fourth elements set forth in

       Indiana Code section 31-35-2-4(b). Mother, however, does claim that DCS

       failed to establish that termination of Mother’s parental rights is in the best

       interests of the children.


                                 Best Interests of the Children
[18]   We note that in claiming that the evidence was insufficient to support the

       juvenile court’s order terminating her parental rights, Mother does not

       challenge the sufficiency of the evidence to support any of the juvenile court’s

       findings. As a result, Mother has waived any argument relating to whether

       these unchallenged findings are clearly erroneous. See Madlem v. Arko, 592
N.E.2d 686, 687 (Ind. 1992) (providing that when an appealing party fails to

       challenge the findings of the trial court, the findings must be accepted as

       correct); In re B.R., 875 N.E.2d 369, 373 (Ind. Ct. App. 2007) (providing that

       failure to challenges findings resulted in waiver of argument that findings were

       clearly erroneous), trans. denied. We will therefore limit our review to whether

       these unchallenged findings are sufficient to support the juvenile court’s

       conclusion that termination of Mother’s parental rights is in the Children’s best

       interests.


[19]   We are mindful that in considering whether termination of one’s parental rights

       is in the best interests of a child, the juvenile court is required to look beyond

       the factors identified by DCS and look to the totality of the evidence. McBride,


       Court of Appeals of Indiana | Memorandum Decision 54A01-1609-JT-2158 | January 17, 2017   Page 10 of 18
798 N.E.2d at 203. In doing so, the juvenile court must subordinate the

       interests of the parent to those of the child involved. Id. Furthermore, this

       court has previously determined that the testimony of the case worker and/or a

       child advocate regarding the child’s need for permanency supports a finding

       that termination is in the child’s best interests. Id.; see also Matter of M.B., 666
N.E.2d 73, 79 (Ind. Ct. App. 1996), trans. denied.


[20]   Here, the juvenile court found that evidence established that the Children have

       a need for permanency and stability and that the termination of Mother’s

       parental rights would serve the Children’s best interests. In this regard, the

       juvenile court made the following specific findings:


               5.    In June of 2013[,] the DCS investigated a report of a drug
               overdose. The children’s father overdosed and died. The DCS
               did not remove the children from Mother at that time.

               6.     On February 25, 2015[,] the DCS received a report that the
               living conditions in Mother’s home were deplorable. DCS case
               worker Itzyana Prieto investigated and found that Mother’s
               home was in a “deplorable” condition. There was no running
               water. The bathroom toilet was overflowing with feces.… There
               were piles of dirty dishes in the kitchen. The children appeared
               neglected. Two of the boys were sleeping on the floor with no
               mattress. Two of the boys were sleeping in a bed with no sheets.
               Prieto described the children as unclean and smelling of urine.
               [S.L.] had bruises on his nose. At the time of her investigation of
               the home Mother was at work. At the time five unrelated adults
               were staying in the home besides Mother and her boyfriend. In
               the basement of the home Prieto and the police officers whom
               accompanied her found what appeared to be a
               methamphetamine lab including Coleman Camp fuel, empty
               bottles with tubing, hypodermic needles and a spoon with white
       Court of Appeals of Indiana | Memorandum Decision 54A01-1609-JT-2158 | January 17, 2017   Page 11 of 18
        powder. Mother denied knowing the existence of the meth lab.
        The DCS transported the children to the hospital to be checked.
        [S.L.] had a broken nose. The children were hungry. The
        children were removed from their Mother and placed with their
        maternal grandparents. Mother was arrested and charged with
        manufacturing methamphetamine. The children have been
        outside of the home of their mother since February 26, 2015.

                                                ****

        9.     On August 10, 2015[,] the Court held a review hearing.
        Mother did not appear for the hearing. The Court found that
        Mother was not participating in services as ordered at the
        disposition[al] hearing. The DCS had referred Mother to
        substance abuse treatment, individual therapy, [and] home based
        case management services. Mother had visited with the children
        on a regular basis but she had not attended substance abuse
        treatment for several weeks and she had not gone for individual
        therapy. The boys were defiant, angry and not listening to their
        caregivers. The DCS had three of the boys in individual mental
        health therapy.

        10. On September 21, 2015[,] the Court held a hearing and
        entered a parental participation order. Mother did not attend this
        hearing. The Court ordered Mother to initiate and participate in
        a course of individual therapy, attend IOP/AOP and Relapse
        Prevention, participate in home based casework, provide drug
        screens, participate in supervised visitation on a regular basis, not
        use controlled substances, and stay in contact with the DCS and
        service providers. However, Mother did not consistently
        participate in services or visit with the children on a regular basis
        during this period of time. The boys were angry and frustrated
        with their Mother.

        11. On November 13, 2015[,] Mother gave birth to another
        child. When DCS visited Mother[,] she admitted that she had
        been using heroin. The baby was in withdrawal from drugs in its
Court of Appeals of Indiana | Memorandum Decision 54A01-1609-JT-2158 | January 17, 2017   Page 12 of 18
        system. In January[,] Mother began to visit with the newborn
        but she was not visiting consistently with the boys. In November
        2015[,] the police raided a home where Mother was staying and
        found an old methamphetamine lab with scales and drug
        paraphernalia in Mother’s bedroom.

        12. On January 25, 2016[,] the Court held a permanency
        hearing. The children’s grandparents were having difficulty
        dealing with the behaviors of the children and had requested that
        the DCS move the children from their home. The Court
        approved the DCS’[s] placement of the children in a foster home.
        The Court authorized the DCS to suspend visitation between
        Mother and the children. The Court found that Mother had not
        maintained her sobriety; she had not participated consistently in
        services including home based case management, individual
        therapy or substance abuse treatment; and that she was in jail
        after having been arrested. The Court found that permanency
        plan should be changed to adoption.

        13. The children have significant mental health and behavioral
        issues. The boys have experienced trauma as the result of losing
        their father to a drug overdose and other issues. [E.L.] has a
        diagnosis of Oppositional Defiant Disorder. He throws
        tantrums; he does not respect authority and won’t listen to adult
        care givers. [E.L.]’s behavior causes a lot of problems and chaos
        in his home. In April 2016[,] [L.L.] was sent to HARSHA[5] for
        treatment of depression issues. He had behavior problems in
        school and in the foster home. He acted out, said inappropriate
        things and drew sexual pictures. [L.L.] did improve somewhat
        after his treatment at HARSHA. [I.L.] has a diagnosis of
        Oppositional Defiant Disorder. He has a temper and intimidates
        other children. [I.L.] was admitted to HARSHA for treatment.


5
  It appears that HARSHA is a behavior center which offers both residential and outpatient
treatment for children and teenagers. See https://www.rehab.com/harsha-behavioral-
center/5069074-r (last visited January 5, 2017).

Court of Appeals of Indiana | Memorandum Decision 54A01-1609-JT-2158 | January 17, 2017   Page 13 of 18
        [E.L.], [I.L.], and [L.L.] need intensive ongoing therapy. [S.L.]
        is the calmest child and he seemed to adapt best to foster care.

                                                ****

        15. At the time of the termination hearing[,] [S.L.] and [I.L.]
        were living with their paternal grandmother. [E.L.] was moved
        to Crosspoint Hospital in May 2016 and he also will live with his
        paternal grandmother. The plan is to place all four children with
        their paternal grandmother who had found a larger house and
        planned to move into it in August 2016. Paternal grandmother
        has offered to adopt all four children.

        16. Mother pled guilty to three counts of possession of
        methamphetamine and one count of neglect of a dependent. On
        January 11, 2016[,] she no showed for sentencing and a warrant
        was issued for her arrest. She got high when she learned of the
        arrest warrant. Mother admitted that she did not participate in
        reunification services in November and December 2015 and
        reunification services and visitation was discontinued on January
        25, 2016[,] by order of the CHINS court. Mother has been on
        electronic monitored house arrest since February 22, 2016. She
        is sentenced to five years electronic monitored home detention.

        17. Mother has since made improvements in her
        circumstances. She is receiving services from the DCS as the
        result of the CHINS proceeding involving the child she gave birth
        to in November 2015 (that child is not part of this termination
        proceeding). She is participating in individual therapy and case
        management services. She has restarted IOP and will finish her
        IOP shortly after the termination hearing. Her substance abuse
        counselor believes that Mother has made significant progress in
        her sobriety. She has not missed any substance abuse therapy
        sessions and her insight into her drug addiction is significantly
        improved. She is attending parenting classes. She lives with her
        grandparents who can help her with child care if the children are
        returned to her. She has not failed a drug screen since January
Court of Appeals of Indiana | Memorandum Decision 54A01-1609-JT-2158 | January 17, 2017   Page 14 of 18
               2016. She is employed at a restaurant and is saving money in
               order to get a house.

               18. The DCS case manager believes it is in the children’s best
               interest to terminate the parent-child relationship.


       Order. Again, Mother does not challenge the sufficiency of the evidence to

       support these findings.


[21]   While acknowledging Mother’s recent progress, the juvenile court concluded as

       follows:


               While Mother has made improvements in her sobriety since
               January 2016 as she works toward reunification with her infant
               child she has not had any contact with these children who
               continue to experience significant behavior issues. These
               children need stability, structure and nurturing that Mother
               cannot currently give them and is unlikely ever to be in a position
               to give them. The Court must judge whether the improvements
               Mother has made in the last several months are only temporary
               improvements and whether her conduct will not improve in the
               long term. The Court finds that these children can wait no longer
               for a safe, stable and permanent home and that given all the
               considerations presented by this admittedly difficult case, there is
               a reasonable probability that Mother cannot remedy the
               conditions and her own deficits that caused the children to be
               removed from her in the first place.


       Order. The juvenile court also concluded that:


               The DCS has proven by clear and convincing evidence that
               termination is in the best interests of the children. The children
               need a stable and nurturing home to meet their many needs. The
               DCS case manager believes that termination is in the best interest

       Court of Appeals of Indiana | Memorandum Decision 54A01-1609-JT-2158 | January 17, 2017   Page 15 of 18
               of the children. As previously state these children need stability,
               structure and nurturing that Mother cannot currently give them
               and is unlikely to be in a position to give them in the long term.


       Order.


[22]   Review of the record reveals that FCM Kelly Mobley testified that she believed

       that the termination of Mother’s parental rights was in the Child’s best interests.

       When asked why she believed so, FCS Mobley testified that “these kids deserve

       a chance. They don’t deserve to sit around and wait to see if mom’s going to

       comply with house arrest. They deserve permanency, stability, not to be

       hanging on by a threa[d]. They are like in dire need of permanency.” Tr. p.

       140.


[23]   In reaching its conclusion regarding the Children’s best interests, the juvenile

       court acknowledged that while the DCS case manager testified that it is in the

       children’s best interests to terminate Mother’s parental rights, the court

       appointed special advocate (“CASA”), relying on the recent improvements

       made by Mother since being placed on house arrest, testified to the contrary.

       Mother relies on the testimony of the CASA in arguing that the evidence is

       insufficient to sustain the juvenile court’s order. It is well-established, however,

       that the juvenile court, acting as a trier of fact, was not required to believe or

       assess the same weight to the CASA’s testimony as Mother. See Thompson v.

       State, 804 N.E.2d 1146, 1149 (Ind. 2004); Marshall v. State, 621 N.E.2d 308, 320

       (Ind. 1993); Nelson v. State, 525 N.E.2d 296, 297 (Ind. 1988); A.S.C. Corp. v. First

       Nat’l Bank of Elwood, 241 Ind. 19, 25, 167 N.E.2d 460, 463 (1960); Haynes v.

       Court of Appeals of Indiana | Memorandum Decision 54A01-1609-JT-2158 | January 17, 2017   Page 16 of 18
       Brown, 120 Ind. App. 184, 189, 88 N.E.2d 795, 797 (1949), trans. denied. In fact,

       while noting Mother’s progress and the CASA’s testimony, the juvenile court’s

       order indicates that it shared DCS’s expressed concerns regarding whether

       Mother’s progress would last long-term or whether it was due to the fact that

       Mother could be sent to prison if she violated the terms of her house arrest more

       so than a desire to be reunified with the Children.


[24]   Again, the juvenile court did not have to wait until the Children were

       irreversibly harmed such that their physical, mental, and social development

       were permanently impaired before terminating Mother’s parental rights. See In

       re C.M., 675 N.E.2d at 1140. As such, in light of the testimony of FCM

       Mobley, considered with the fact that Mother has had no contact with the

       Children since January of 2016, the juvenile court’s unchallenged factual

       findings, and Mother’s failure to participate in or successfully complete the

       court-ordered services when given the opportunity, we conclude that the

       evidence is sufficient to satisfy DCS’s burden of proving that termination of

       Mother’s parental rights is in the Children’s best interests. Mother’s claim to

       the contrary merely amounts to an invitation for this court to reweigh the

       evidence, which we will not do. See In re S.P.H., 806 N.E.2d at 879.



                                               Conclusion
[25]   Having concluded that the evidence is sufficient to support the juvenile court’s

       order terminating Mother’s parental rights to the Children, we affirm the

       judgment of the juvenile court.

       Court of Appeals of Indiana | Memorandum Decision 54A01-1609-JT-2158 | January 17, 2017   Page 17 of 18
[26]   The judgment of the juvenile court is affirmed.


       Vaidik, C.J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 54A01-1609-JT-2158 | January 17, 2017   Page 18 of 18